Citation Nr: 0702953	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  98-08 918A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to an increased evaluation for a left knee 
injury with patellectomy, currently rated as 30 percent 
disabling.  

2.	Entitlement to an increased evaluation for a right knee 
injury, currently rated as 20 percent disabling.  

3.	Entitlement to a compensable initial evaluation for 
bilateral hearing loss.  

4.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1968 to October 1968.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The increased rating claims for knee disabilities, and the 
claim for a TDIU, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In April 2004, the veteran had Level I hearing in each ear.    


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a compensable rating for bilateral 
hearing loss.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from the RO dated in March 2004, January 2005, and March 
2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these 
letters, the RO informed the veteran of the elements 
comprising his claim and the evidence needed to substantiate 
the claim.  These letters requested from the veteran relevant 
evidence, or information regarding evidence pertaining to the 
appeal which VA should obtain for the veteran (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  These letters advised the 
veteran of the respective duties of the VA and of the veteran 
in obtaining evidence needed to substantiate his claim.  And 
the March 2004 letter was issued to the veteran before 
initial adjudication of his claim in May 2004.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice 
must be provided to a claimant before the initial unfavorable 
RO decision).

The Board notes a deficiency with VCAA notification, however.  
The RO did not provide the veteran with information regarding 
disability evaluations until January 2005, and did not 
provide the veteran with information regarding effective 
dates for the award of benefits until March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  In accordance with Mayfield, 
VA readjudicated the veteran's claim (following the January 
2005 and March 2006 notifications) in a June 2006 
Supplemental Statement of the Case.  See Mayfield, 444 F.3d 
1328.  And the veteran's claim for a compensable evaluation 
will be denied below, so lack of notice regarding evaluations 
and effective dates cannot prejudice the veteran here.  

In sum, the Board finds that VA satisfied VCAA notification 
requirements here, despite the timing of VA's notice.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the VCAA's requirement to assist 
the veteran has also been met here.  VA obtained medical 
records relevant to this appeal, and VA provided the veteran 
with compensation examination for his claim.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA. 

II.  The Merits of the Claim for Increased Rating

The veteran claimed service connection for bilateral hearing 
loss in August 2003.  In a May 2004 rating decision, the RO 
granted service connection for this disorder, assigning a 0 
percent rating, and an effective date of August 28, 2003.  In 
his July 2004 notice of disagreement, the veteran claimed 
entitlement to a higher evaluation.  The RO denied this claim 
in a February 2005 Statement of the Case.  For the reasons 
set forth below, the Board agrees with the RO's decision 
here, and finds a compensable rating unwarranted at any time 
during the pendency of this appeal.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim). 
  
Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Hearing loss for VA purposes is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100) of VA's rating schedule.  Diagnostic 
Code 6100 provides the appropriate disability code for 
hearing loss as best VA can determine based on available 
evidence.  The Court of Appeals for Veterans Claims (Court) 
has held that the assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The veteran underwent VA audiology examination in April 2004.  
The examination report indicates that a compensable rating is 
unwarranted here.  The examination showed that the veteran's 
right ear had 94 percent speech recognition.  Decibel loss 
(dB) at 1000 Hertz (Hz) was 35 dB, with a 35 dB loss at 2000, 
a 40 dB loss at 3000, and a 40 dB loss at 4000.  The average 
decibel loss for the right ear was 38.  The examination 
showed the veteran's left ear with 94 percent speech 
recognition.  Decibel loss at the puretone threshold of 1000 
Hz was 35, with a 40 dB loss at 2000 Hz, a 45 dB loss at 3000 
Hz, and an 50 dB loss at 4000 Hz.  The average decibel loss 
was 43 in the left ear.  These examination results yielded 
Level I hearing acuity in the right ear, and Level I hearing 
acuity in the left hear.  This warrants a noncompensable 
evaluation under 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, 
VII, Diagnostic Code 6100.  

The Board notes additional evidence of record indicating that 
the veteran's hearing loss is not compensable.  In response 
to the veteran's July 2004 complaints of worsened hearing in 
his left ear, the veteran underwent further evaluation by an 
audiologist and an otolaryngologist.  April and May 2005 VA 
medical records indicate that the veteran likely had "left 
acute otitis media" that may have interfered with his 
hearing.  But October 2005 VA audiology treatment notes 
indicate that - relative to previous testing - the veteran 
had no significant decrease in hearing in the right ear, and 
actual improvement in the left ear.  

As such, a compensable rating is unwarranted here at any time 
since the effective date of the award of service connection.  
See Lendenmann, 3 Vet. App. at 349.  Neither an increased 
rating, nor staged ratings, is appropriate for the period of 
the veteran's appeal.  See Fenderson, supra.  

Additionally, an extraschedular rating is not appropriate 
here.  See 38 C.F.R. § 3.321(b)(1).  The evidence does not 
indicate that the veteran's hearing loss has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a compensable initial evaluation for bilateral 
hearing loss is denied.    




REMAND

In relevant part, the Board remanded this matter in June 2003 
for issuance of a VCAA letter pertaining to the veteran's 
claim for a TDIU.  The Board notes that, though a VCAA notice 
letter was subsequently issued to the veteran in July 2003, 
the veteran still has not been appropriately notified 
regarding his TDIU claim.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Also, the Board notes that since return of the record to the 
Board in September 2006, the veteran has submitted directly 
to the Board medical evidence and argument pertaining to his 
bilateral knee disorder.  Neither the veteran nor his 
representative has, however, waived the veteran's right to 
initial review of this evidence by the agency of original 
jurisdiction.  See 38 C.F.R. §§ 19.37, 20.1304 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be issued a VCAA 
notification letter pertaining to his 
claim for a TDIU. 

2.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental 
Statement of the Case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


